        Case 1:21-cv-00255-HBK Document 6 Filed 03/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALIM S. URMANCHEEV,                              No. 1:21-cv-00255-HBK (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFFS MOTION
                                                       TO APPOINT COUNSEL
13           v.
14    R. NDOH, et. al.
                                                       (Doc. No. 3)
15                       Defendants.
16

17

18          Pending before the Court is plaintiff’s motion for leave to appoint counsel filed February
19   24, 2021. (Doc. No. 3). Plaintiff is proceeding pro se on his civil rights complaint filed under 42
20   U.S.C. § 1983. (Doc. No. 1). The court previously granted plaintiff’s motion for leave to
21   proceed in forma pauperis due to his indigency. (Doc. No. 5). Plaintiff now moves for
22   appointment of counsel on the following factors: (1) he is unable to locate or afford counsel, (2)
23   his “serious mental illness” makes him unable to comprehend legal issues; (3) he has a limited
24   proficiency in English and knowledge of the law; and, (4) because a trial will result in conflicting
25   testimony. (Doc. No. 3 pp. 1-2).
26          The United States Constitution does not require appointment of counsel in civil cases. See
27   Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith, 430 U.S. at 817, did not
28
                                                       1
        Case 1:21-cv-00255-HBK Document 6 Filed 03/11/21 Page 2 of 3


 1   create a right to appointment of counsel in civil cases). Under 28 U.S.C. § 1915, this court has

 2   discretionary authority to appoint counsel for an indigent to commence, prosecute, or defend a

 3   civil action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to appoint counsel for

 4   people unable to afford counsel); see also United States v. McQuade, 519 F.2d 1180 (9th Cir.

 5   1978) (addressing relevant standard of review for motions to appoint counsel in civil cases) (other

 6   citations omitted). However, motions to appoint counsel in civil cases are granted only in

 7   “exceptional circumstances.” Id. at 1181. The court may consider many factors including, but

 8   not limited to, proof of indigence, the likelihood of success on the merits, and the ability of the

 9   plaintiff to articulate his or her claims pro se in light of the complexity of the legal issues

10   involved, to determine if exceptional circumstances warrant appointment of counsel. Id.; see also

11   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on

12   reh’g en banc, 154 F.2d 952 (9th Cir. 1998).

13          Here, the court does not find exceptional circumstances warrant appointment of counsel

14   for plaintiff. Although plaintiff is proceeding pro se and is incarcerated, he faces the same

15   obstacles all pro se prisoners face. Plaintiff does not indicate the nature of his alleged “mental

16   illness” or how it affects his ability to prosecute this action. Indeed, a review of the pleadings

17   filed by plaintiff to date show he can articulate his claims in this case. See Brown v. Reif, 2019

18   WL 989874, at *2 (E.D. Cal. Mar. 1, 2019) (denying appointment of counsel where the plaintiff’s

19   filing demonstrate ability to properly litigate case despite mental illness). Further, a plaintiff’s

20   limited English proficiency “does not constitute an exceptional circumstance.” Garces v.
21   Degadeo, WL 1521078, at *1 (E.D. Cal. May 22, 2007). There is therefore no basis for the court

22   taking the extraordinary step of appointing counsel. Further, this case is at the initial stages of

23   litigation. Should this case progress and plaintiff’s circumstances change and he is able to

24   demonstrate exceptional circumstances, he may renew his motion for appointment at counsel at

25   that time.

26          Accordingly, it is ORDERED:
27          Plaintiff’s motion to appoint counsel (Doc. No. 3) is DENIED without prejudice.

28
                                                         2
        Case 1:21-cv-00255-HBK Document 6 Filed 03/11/21 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   March 10, 2021
 4                                          HELENA M. BARCH-KUCHTA
                                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
